Citation Nr: 0029555	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-13 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991).

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had service from December 1, 1941 to August 8, 
1942, he was a prisoner of war (POW) from April 10, 1942 to 
August 8, 1942.  He also had service in the Regular 
Philippine Army from January 28, 1945 to May 30, 1946.  He 
died August [redacted], 1978; the appellant is his 
surviving spouse.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, the Philippines.


FINDINGS OF FACT

1.  No claim for additional VA benefits was pending at the 
time of the veteran's death; no VA benefits to which the 
veteran was entitled remained unpaid at the time of his 
death; and, a claim for accrued benefits was not submitted 
within one year from the date of the veteran's death.

2.  The service department has verified that the veteran had 
service from December 1, 1941 to August 8, 1942, to include 
as a POW from April 10, 1942 to August 8, 1942; and also that 
he had service in the Regular Philippine Army from January 
28, 1945 to May 30, 1946; he had no other recognized service.

3.  The veteran died August [redacted], 1978; the immediate 
cause of death was cardiorespiratory failure due to hypertension.

4.  The veteran had no adjudicated service-connected 
disabilities during his lifetime.

5.  There is no competent evidence of record showing that the 
veteran developed nicotine dependence as a result of service, 
or that in-service cigarette smoking caused hypertension or 
other disability.

6.  The record contains no competent and probative evidence 
of a nexus between the cause of the veteran's death and his 
military service.

7.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated for a period of not 
less than five years from the date of his discharge or other 
release from active duty; the appellant applied for DIC 
benefits subsequent to March 1992.


CONCLUSIONS OF LAW

1.  Accrued benefits are not payable to the appellant.  38 
U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. § 3.1000 
(1999).

2.  No service-connected disability caused or contributed 
materially and substantially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

3.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318; 38 
C.F.R. §§ 3.22, 20.1106 (1999).

4.  The requirements of basic eligibility for nonservice-
connected pension benefits based on qualifying service by the 
appellant's deceased spouse have not been met.  
38 U.S.C.A. §§ 101(2), 107(b), 1541 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.6, 3.8, 3.9(a), 3.203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service department has verified that the veteran had 
service from December 1, 1941 to August 8, 1942 and service 
in the Regular Philippine Army from January 28, 1945 to May 
30, 1946.  He was a POW from April 10, 1942 to August 8, 
1942.

The veteran signed an Affidavit for Philippine Army Personnel 
in May 1946.  He reported recuperating from malnutrition and 
malaria for several months in 1942 in between his two 
military service periods.  Similar information is contained 
in an affidavit signed in May 1945.

The veteran died August [redacted], 1978.  Certificates of death 
show death due to cardiorespiratory failure due to 
hypertension/hypertension.  

In September 1978, the RO received the appellant's 
application for burial benefits, without application or 
indication of her intent to pursue other VA benefits based on 
the veteran's death.

In May 1997, the RO acknowledged receipt of the appellant's 
letter dated in April 1997.  In that letter she argued that 
the veteran incurred disability such as beriberi, and heart 
and lung disease due to his service, to include his POW 
captivity.  She also argued that the military provided 
cigarettes to the veteran, which caused him to develop 
disabilities that resulted in his death.

The claims file contains a joint affidavit from neighbors of 
the veteran who indicate knowledge that the veteran was a 
three-pack-a-day chain smoker during his lifetime, and that 
he was dependent on nicotine, and that the veteran's smoking 
and POW captivity caused disabilities resulting in his death.  

The claims file contains a private medical statement from 
D.C., M.D., dated in November 1997.  Such reflects treatment 
of the veteran for headaches, dizziness and chest pain from 
August 26 to August [redacted], 1978.  The diagnosis was 
hypertension, with a blood pressure of 180/100, stated to be 
secondary to tobacco abuse.  Dr. D.C. stated there were no 
available records of laboratory results, electrocardiogram 
tracings, x-ray films or medical history because the veteran 
never sought medical assistance and was never hospitalized 
until the time of his death.

In December 1997, the RO received the appellant's formal 
claim of entitlement to DIC, death pension and accrued 
benefits.  In a letter dated in January 1998, the RO advised 
the appellant of the legal criteria for the benefits sought 
and also indicated the need for evidence pertinent to the 
veteran's medical problems and any relationship to service, 
as well as evidence pertinent to tobacco use.  

The appellant has submitted a newspaper article pertinent to 
service provision of cigarettes to military personnel and 
service connection for illnesses linked to smoking.  

In September 1998, the RO again advised the appellant what 
was needed pertinent to her claims for death benefits.  The 
claims file thereafter contains a joint affidavit dated in 
May 1999 from fellow servicemen who reported POW captivity 
shared with the veteran.  Those individuals attested to the 
lack of food and water and that the POWs, specifically the 
veteran, suffered from malnutrition, swelling of both legs 
and feet, beriberi heart disease and other POW-related 
diseases.  In her substantive appeal the appellant made 
similar argument, citing that the veteran had swelling in the 
extremities, malaria and dysentery as a result of his POW 
captivity.

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where a veteran served for at 
least 90 days during a period of war and certain chronic 
diseases, such as cardiovascular disease and hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

When a former POW who was interned or detained as such for 
not less than 30 days incurs avitaminosis, chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997) provides that, if 
a claimant can establish that a disease or injury resulting 
in disability or death was a direct result of tobacco use 
during service, e.g., damage done to a veteran's lungs by in-
service smoking gave rise to lung cancer, service connection 
may be established without reference to 38 C.F.R. § 3.310(a) 
(1999) which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then becomes whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  VAOPGCPREC 19-97 
further notes that secondary service connection could occur 
only if a veteran's nicotine dependence which arose in 
service and resulting tobacco use were the proximate cause of 
the disability or death which is the basis of the claim, and 
that proximate cause is adjudicatively one of fact.  The 
question of whether a veteran is dependent on nicotine 
dependence is a medical issue.  See VAOPGCPREC 19-97.  The 
Board is bound by the precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000).

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, 
depended upon whether nicotine dependence may be considered a 
disease for purposes of VA benefits, whether the veteran 
acquired nicotine dependence in service, and whether that 
nicotine dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
1999).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The appellant's claim was submitted prior 
to June 9, 1998, and thus will be decided without reference 
to the above.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Recently enacted and pending legislation provides that VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  VA may 
decide a claim without providing such assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000), Public Law No. 
106-398, to be codified at 38 U.S.C.A. § 5107(a); HR 4864, 
Veterans Assistance Act of 2000 (to be codified at 38 
U.S.C.A. § 5103).

In the adjudication of claims, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Accrued benefits

Under 38 U.S.C.A. § 5121, the appellant is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

Cause of Death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

DIC pursuant to 38 U.S.C.A. § 1318

Applicable regulations provide that benefits authorized by 38 
U.S.C.A. § 1318 shall be paid to a deceased veteran's 
surviving spouse or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met:  

(1)  The veteran's death was not caused 
by his or her own willful misconduct; and

(2)  The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error 
(CUE)) was not in receipt of but would 
have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that 
either: 

(i)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or

(ii)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
five years immediately preceding death.

38 C.F.R. § 3.22.

The Court has clarified that a survivor of a deceased veteran 
is eligible for DIC under section 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2) the veteran 
would have been in receipt of a 100 percent disability rating 
for such time but for CUE in a final rating or Board 
decision; or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999).  According to the Court, 
consideration of whether the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time can only be made for claims where 38 C.F.R. § 
19.196 applies, i.e., for those "entitled to receive" 
claims received prior to the March 1992 effective date of 
section 20.1106, or, where a veteran had never filed a claim 
for VA benefits, and therefore no final VA decision regarding 
the veteran's level of disability was made.  See Marso, supra 
(citing to Carpenter v. West, 11 Vet. App. 140 (1998) and 
Wingo v. West, 11 Vet. App. 307 (1998).

The provisions of 38 C.F.R. § 3.22 were revised effective 
January 21, 2000 defining the term "entitled to receive" 
and in effect limited the circumstances under which 
hypothetical entitlement could serve as a basis for awarding 
benefits under § 1318.  65 Fed. Reg. 3388-92 (2000) (to be 
codified at 38 C.F.R. § 3.22).

Further, the Board notes that a final regulation was recently 
published which established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by the VA.  
65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  The effective date 
of that regulation is January 21, 2000.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).  In 
the instance case, since the old version of the regulation is 
less restrictive than the new, the old version is more 
favorable to the appellant and will be applied.

Nonservice-connected death pension

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).

For the purpose of establishing entitlement to pension 
benefits, the VA may accept evidence of service submitted by 
the claimant, such as a DD Form 214, certificate of release 
or discharge from active duty, or an original certification 
of discharge, without verification from the appropriate 
service department if the evidence (1) is a document issued 
by a United States service department; (2) the document 
contains the necessary information regarding length, time and 
character of service, and (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  Additionally, any document submitted to establish 
a creditable period of wartime service for pension 
entitlement may be accepted without verification if the 
document (or other evidence) shows (1) service of four months 
or more; or (2) discharge for disability incurred in line of 
duty; or (3) ninety (90) days creditable service based on 
records from a service department, such as hospitalization 
for 90 days for a line-of-duty disability.  However, when the 
evidence submitted by the claimant does not meet the above-
described requirements, the VA shall request verification of 
service from the appropriate service department.  38 C.F.R. § 
3.203. 

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  
Further, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.

Analysis

Accrued benefits

Under 38 U.S.C.A. § 5121, a claimant is only entitled to what 
was properly due to the veteran at the time of his death, but 
which was unpaid.  Zevalkink v. Brown, 102 F.3d 1236, 1241- 
42 (Fed.Cir. 1996); see also 38 C.F.R. § 3.1000.  The claims 
file shows that there was no claim pending from the veteran 
at the time of his death.  See Jones, supra.  The appellant 
has not made any specific allegations as to any accrued 
monies which she believes were due and unpaid at the time of 
the veteran's death.  Moreover, the appellant first submitted 
a claim for accrued benefits in 1997, more than one year from 
the date of the veteran's death in 1978.  There is nothing in 
the record that could be construed as a claim for accrued 
benefits that was filed within the year following the 
veteran's death.  38 U.S.C.A. § 5121(c); See 38 C.F.R. §§ 
3.152, 3.1000 (1999).

The appellant's claim lacks legal entitlement under the 
applicable laws and regulations.  The Court has held that in 
a case where the law is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Cause of death

The veteran's service records are negative for complaint or 
diagnosis of heart or lung disease to include hypertension, 
ischemic heart disease or beriberi heart disease.  Such are 
also negative for reports of lower extremity edema.  In 
affidavits completed in connection with service, the veteran 
reported having incurred only malaria and malnutrition as a 
result of service, for which he convalesced prior to 
returning for another period of service.  Although 
malnutrition is presumptive to POW's, there is no competent 
evidence that the veteran in fact had such during his 
lifetime.  Nor is there any indication, despite assertions as 
to in-service edema of the extremities made by the appellant 
and other lay individuals, that the veteran had beri beri, 
beri beri heart disease or any ischemic heart disease during 
his lifetime.  Such diagnosis requires competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
any case, the veteran's death certificate clearly does not 
identify malaria, malnutrition, ischemic heart disease of 
beri beri as causing or in any way contributing to his death.  
Nor is there only competent medical opinion identifying a 
cause of death other than hypertension.  Rather, the only 
disease identified on the death certificate is 
cardiorespiratory failure due to hypertension.

The Board re-emphasizes the absence of any evidence of 
diagnosed hypertension during service.  See 38 C.F.R. 
§ 3.303(a).  Nor is there evidence of such within the initial 
post-service year, see 38 C.F.R. §§ 3.307, 3.309, or, in 
fact, for many years after service.  The only evidence of 
hypertension in the record consists of the notation on the 
veteran's death certificate and Dr. D.C.'s November 1997 
statement as to treatment for hypertension in 1978.  Dr. D.C. 
notably is not able to provide clinical records contemporary 
to the veteran's death, instead offering a statement relevant 
to treatment nearly two decades earlier.  Dr. D.C.'s 
statement is based solely on examination of the veteran 
during the last days of his lifetime, and, at the appellant's 
request.  Dr. D.C. noted the absence of any laboratory or 
other records insofar as the veteran never sought treatment 
during his lifetime.  Thus, no further records appear to 
exist that would be probative of the appellant's claim.  Dr. 
D.C. did identify that the veteran had hypertension related 
to the abuse of tobacco products.  However, Dr. D.C. did not 
opine that hypertension was due to the use of tobacco use in 
service and did not relate tobacco abuse to the veteran's 
service.  Service records themselves are negative for note of 
tobacco use or nicotine dependence.  

The Board recognizes that the appellant believes that the 
veteran's POW internment and his smoking resulted in death.  
The Board acknowledges the veteran's POW status and accepts 
the appellant's contention that the veteran used tobacco 
while on active duty.  However, the appellant has neither 
submitted nor identified competent evidence of any 
presumptive POW disability that caused or contributed to the 
veteran's death.  Nor has the appellant provided competent 
medical evidence relating the veteran's hypertension to his 
use of tobacco during service or showing nicotine dependence 
in service.  There is, in fact, no medical evidence upon 
which to base such an opinion insofar there is admittedly 
neither in-service or post-service medical records pertinent 
to tobacco use or hypertension other than the aforementioned 
death certificate and the 1997 statement as to treatment in 
1978 provided by Dr. D.C.  Neither the death certificate nor 
Dr. D.C.'s statement establish in-service or presumptive 
hypertension, in-service nicotine dependence, or that tobacco 
use in service resulted in hypertension.

The Board cannot rely solely on lay statements of the 
appellant, the veteran's former comrades or his neighbors to 
establish a medical nexus because the veteran's tobacco abuse 
and his period of service, or between hypertension and the 
veteran's period of service.  See Brewer v. West, 11 Vet. 
App. 228, 234 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidentiary record does not contain any 
competent medical evidence of a nexus between the veteran's 
death due to hypertension and his period of active service, 
to include based on allegations of cigarette use beginning in 
service.  

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson at 253.  

In this case the Board has carefully considered the absence 
of the veteran's own complaints of elevated blood pressure, 
cardiac or respiratory problems or tobacco use during service 
or for many years thereafter, as well as the veteran's lack 
of any treatment until just prior to his death.  Examination 
of the veteran, to include any testing, is no longer 
possible.  The Board thus concludes that any medical opinion 
based on such a paucity of objective information would be 
purely speculative and finds there is no reasonable 
possibility that an "examination" would aid in the 
establishment of entitlement in this case.  

Accordingly, as there is no competent medical evidence 
linking the veteran's cause of death by reason of 
hypertension to his period of active service, including based 
on tobacco use, the appellant's claim must be denied.  
38 C.F.R. § 3.312.

38 U.S.C.A. § 1318

In this case, the veteran had no service-connected 
disabilities during his lifetime and the Board has herein 
above considered and rejected service connection for any 
disability.  Absent evidence of a service-connected 
disability there can be no discussion as to whether the 
veteran was 100 percent service-connected at any point prior 
to his death and there is no entitlement under 38 U.S.C.A. 
§ 1318.  The appellant's claim fails because of absence of 
legal merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Nonservice-connected pension benefits

As set out above, the United States service department 
certified that the appellant's spouse had recognized military 
service from December 1, 1941 to August 8, 1942, to include 
interment as a POW from April 10, 1942 to August 8, 1942, and 
that he had service in the Regular Philippine Army from 
January 28, 1945 to May 30, 1946.  Such determination was 
made with consideration of the service number, unit 
information and dates reported by the appellant.  The service 
department's findings as to service are binding on VA for the 
purposes of establishing service in the U.S. Armed Forces, 
Philippine Commonwealth Army, or Philippine guerrillas in the 
service of the U.S. Armed Force.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  No new evidence had been presented 
that would warrant a request for recertification.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  As such, the 
Board finds that the VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

Since the veteran's enlistment in the Philippine Army was in 
January 1945, his enlistment was under Section 14, Public Law 
190, 79th Congress (the "Armed Forces Voluntary Recruitment 
Act of 1945"), as that was the only authority for 
enlistments of Philippine Scouts in the Regular Army between 
October 6, 1945, and June 30, 1947.  See 38 C.F.R. § 3.8(b).  
Although deemed to be qualifying service for compensation, 
DIC compensation, and burial allowance, the veteran's service 
in the "new" Scouts, unlike service in the Regular 
Philippine Scouts or "old" Scouts, is not deemed to be 
qualifying service for nonservice-connected disability 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  This 
does not apply to officers who were commissioned in 
connection with the administration of Public Law 190.  Id.  
The available records do not show that the appellant's spouse 
was commissioned as an officer during this period to warrant 
eligibility for pension benefits.  As evidenced by 
certifications from the service department, the appellant's 
spouse has no other recognized service.  Accordingly, it is 
apparent that favorable action in connection with the 
appellant's claim for nonservice-connected death pension 
benefits is not in order.  

In Quiban v. Veterans Admin., 928 F.2d. 1154 (D.C. Cir. 
1991), the United States Court of Appeals for the District of 
Columbia upheld the constitutionality of 38 U.S.C.A. § 
107(a).  In Talon v. Brown, 999 F.2d. 514 (Fed. Cir. 1993), 
the United States Court for the Federal Circuit, citing 
Quiban, also upheld the constitutionality of 38 U.S.C.A. § 
107(a).

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for death pension is precluded 
based on the recognized service.  Therefore, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to nonservice-connected pension benefits is 
denied.



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals
